1. Guatemala
The next item is the debate on six motions for resolutions on Guatemala.
author. - (PL) Mr President, in recent months in Guatemala there have been a number of unexplained murders, unexplained threats, cases of intimidation of trade union activists, politicians, and of society as a whole. Human Rights Watch published its recent report on human rights in January 2007. This report states that during the 36-month dirty war in Guatemala, which ended in 1996, some 200 000 people were killed. I repeat, 200 000 people were killed during the 36-month dirty war in Guatemala.
Over the last 20 years we have witnessed the process of democratisation in Guatemala, including many achievements concerning the rule of law, and the development of democratic institutions. However, Guatemala still remains a country where the rule of law is compromised, and where democracy has not yet taken root. We are faced with a whole series of unexplained murders and disappearances in the past, together with current incidents involving powerful gangs, and international crime.
Let me remind the House that in 2005 between 70 and 80 million documents linked to the dissolved national police were found. These documents contain information regarding the so-called 'disappeared' during the dirty war. An appropriate storage place for these documents has so far not been found. It is high time for Guatemala to resolve these issues in a democratic manner.
Mr President, today in this House we have voted through recommendations for the Commission regarding the Association Agreement with Central American countries. My political group has stressed that we believe trade liberalisation should be seen in a political perspective. Trade liberalisation in Latin America cannot be separated from democratisation. The European Union must make every effort to help the people of Guatemala to reinforce democracy, investigate all murders that happened during the dirty war, and strengthen the peaceful transition so as to establish genuine, truly democratic structures in that country.
author. - (DE) Mr President, I would like to thank Mr Pinior for pointing out that in Guatemala terror is a tradition extending back decades, on both sides. When we were dealing with Guatemala in the urgent debate in the last session a few months ago, I reminded the House that in the early 1970s, that is more than 30 years ago, a German diplomat, Karl Graf von Spreti, was abducted and murdered by terrorists in Guatemala; he was a prominent Bavarian politician who always spoke out for freedom and we shall shortly be marking the anniversary of his death again in Bavaria. Even then, terror was used both by the regime and by those opposing it.
Since then, the country has still not found rest, despite a degree of democratisation in the last 20 years. There is violence on the extreme right, there is violence on the extreme left and, as Mr Pinior has rightly pointed out, there is unfortunately also the violence of organised crime, which is in many ways mixed up with the political extremists. That is why we really must pursue an intensive and offensive policy on Latin America.
I am very grateful to Mr Salafranca Sánchez-Neyra for taking this initiative on behalf of our group, and also to Mr Dess, who is particularly concerned with relations with Latin America - in his case mainly Brazil. We want to make clear, however, that Latin America is of concern not only to our Spanish and Portuguese colleagues but to all of us, and that the continent is an important partner. Only when democracy and the rule of law are at last firmly rooted in Central and South America and all forms of extremism are brought under control will that continent be able to play the role which its economic and cultural weight actually demands.
That is why - and I agree with Mr Pinior here - we must use all the commercial policy instruments at our disposal to work for democracy and the rule of law. Democracy and the rule of law are not a luxury, neither are they a flourish that might perhaps be applied to what are really economic relations. In the long term, there can be no successful economic relations with regimes and forces that flout basic human rights. That is why this human rights debate is indispensable and we must apply pressure accordingly.
author. - (PL) Mr President, in distant Guatemala, three members of the national Parliament were killed. Then, just like in a crime movie, four policemen involved in the case and placed under arrest, including the chief of the anti-Mafia department in Guatemala, were murdered in prison.
This really sounds like a thriller screenplay, but it is not just a movie, it is life, and part of the pattern of everyday life in Guatemala. It is right for the European Parliament to react. We are reacting to the situation in a state whose President has publicly acknowledged that his country's police force is riddled with corruption.
We are referring to a country in which several thousand murders take place every year, and which, like Colombia, is involved in the drugs trade. Now, as the House will be aware, the authorities of the Central American Parliament are discussing with Daniel Ortega, the re-elected President of Nicaragua, the possibility of moving the seat of the Central American Parliament to Nicaragua from Guatemala where the danger is so high. What can things have come to, if Ortega is now offering a safe haven.
I believe that in such a situation Mr Posselt and Mr Pinior are right, we must adopt an explicit and firm position.
author. - (DE) Mr President, the human rights situation in Guatemala is frightening. Mr Czarnecki has referred to the specific case on the basis of which we are dealing with the subject today.
The situation in Guatemala is of course marked by the strong influence of social groups outside the political parties, especially the military and business. In some parts of the country, the Indian population in particular has little confidence in the state legal system. Human rights experts in Guatemala say that several thousand people are murdered every year, but only around 2% of cases are actually solved or lead to arrests.
Yesterday, a German citizen was shot dead in Guatemala. Trade unionists, like Pedro Zamora in Puerto Quetzal, or farmers' leaders and their families were killed at the start of this year. Witnesses of murders or their legal representatives are threatened and attacked and their homes broken into.
If the security situation is to improve, there needs to be a political solution, not further arming of the security forces. That is why it is essential to note that these very 'security forces' are part of the problem in Guatemala. Now the European Union has announced that it intends to support these selfsame security forces and unfortunately also to continue backing an intensification of free trade. The response from thousands of people from Guatemala is relatively clear; we saw that when US President George W. Bush visited Guatemala. There were large demonstrations against his visit.
There is a free trade agreement between the USA and the countries of Central America, the CAFTA, and Bush told Guatemalan President Oscar Berger yesterday that it was advantageous for all sides. Bush also promised Guatemala further support in fighting organised crime, especially drug gangs. As in Brazil, Uruguay and Columbia, however, the first stops on Bush's journey, the president's visit was repeatedly accompanied by protests. It is good that it was. If the European Union follows the US policy example, that could therefore become highly problematical.
What is needed is not free trade and arms for the security forces but real steps to prevent poverty and an improvement in the legal situation of the majority of the population.
author. - Mr President, Madam Commissioner, the European Parliament has passed a number of resolutions on Guatemala in the past. They have had some effect, but it seems that we are still a long way from achieving our aim of helping to bring true democratic reform to this country.
The callous murder in mid-February 2007 of three members of the Central American Parliament and the alleged involvement in this and many other crimes of police officials is a reminder that impunity and police corruption in Guatemala are still very much in existence. Such gross deficiencies in democracy, along with attempts to curtail freedom of the press, are cancerous inflictions in the body of any society and drastic action must be taken urgently in order to remedy the situation.
The Guatemalan authorities have a lot to answer for and a huge responsibility to act decisively in order to protect their citizens' rights and freedoms. We shall await and watch closely with a critical eye to see and be convinced that they have the will and the stamina to stamp out the criminals from the police force and from other state institutions.
author. - (ES) Mr President, we debated Guatemala in one of these urgency debates not so long ago, when we discussed the extradition of Ríos Montt and others. Today we are debating it again, this time in relation to the murder of three El Salvadorian members of the Central American Parliament, as well as the people suspected of the crime, in their case in prison.
Nevertheless, this worrying episode is not an isolated one within a context that is becoming increasingly tense and dangerous. Lack of security is a serious and growing problem in Guatemala, but so is the impunity following certain acts, some of which are carried out directly by public institutions or at least with their consent.
The Guatemalan Government itself, in the person of its Vice-President Stein, has acknowledged that organised crime is becoming increasingly ingrained in the public institutions, including the police.
As previous speakers have said, the statistics are striking. Thousands of people are murdered each year in Guatemala, but arrests have been made in just 2% of cases. One of the most recent cases has been the murder of the campesino leader, Pedro Zamora, in Puerto Queztal, which we reported to the Commission and the Council.
Nevertheless, in view of the new episode that we are discussing today, we must reiterate some of the demands that this Parliament has made previously.
Firstly, we must repeat Parliament's appeal to the Guatemalan Parliament that it ratify the Statute of Rome regarding the International Criminal Court, and also that it ratify the agreement signed on 12 December 2006 between the Guatemalan Government and the United Nations establishing an International Commission against Impunity in Guatemala (CICIG).
Secondly, we must call upon the Guatemalan authorities to adopt measures to protect witnesses and victims of human rights abuses in judicial processes.
Thirdly, we must call upon the Commission, in the strategy for cooperation with Guatemala for 2007-2013, to enhance the promotion of the rule of law, the fight against impunity, full respect for human rights and support for the government in increasing the security forces' capacities to safeguard human security.
on behalf of the PPE-DE Group. - (PL) Mr President, Guatemala is one of Latin America's poorest countries. Out of Guatemala's population of 11 million, more than half live on the verge of poverty. The civil war certainly contributed to the present situation. We should remember that the war spanned 36 years and is estimated to have cost the lives of more than 200 000 civilians.
The people of Guatemala are still suffering particular and permanent violence, intimidation, corruption, and breaches of their civil rights. As long as politicians and government officials responsible for maintaining public order are brutally murdered, there will be no democracy. A society continually affected by violence cannot develop and function normally.
Police corruption makes it impossible to attempt to settle accounts with the bloody past. It is commonly known that the army is largely responsible for crimes and serious violation of human rights. Corruption of the state, politicians, administrative authorities, and public services stimulates the development of inappropriate behaviour and poverty. Society is intimidated and is effectively being held hostage by criminals.
Many international organisations report that Guatemala is a paradise for organised crime. This Latin American country is listed as a part of the world where human trafficking, involving children in particular, is conducted on a large scale.
Every effort must be made to support and protect all those who dare to say 'no' to illegal structures, and to the links between state structures and organised crime. Putting an end to impunity by prosecuting those responsible for outbreaks of political violence is an indispensable step in this process. The Union should therefore ban politicians who go along with the corruption of public institutions for the sake of political correctness from entering EU territory, as it has already done in the case of other countries where flagrant violation of human rights takes place.
on behalf of the UEN Group. - (PL) Mr President, our resolution on the murder of three El Salvador members of the Central American Parliament and their driver near Guatemala City, the capital of Guatemala and seat of the administration of the Central American Parliament, is a protest against banditry affecting innocent people.
Guatemala is a country that became a fully independent state in 1839. It is inhabited by Indians with links to the Mayan culture, 80% of which are Catholics. Sadly, the population has not been fortunate in its governments. Undemocratic governments, military coups, civil war, drugs, corruption, poverty, have all created favourable conditions for those who spread the culture of violence and ride roughshod over human rights.
Guatemala is a presidential republic, in which legislative power is vested in the Congress. The institutions of centralised power should make a determined effort to wipe out inappropriate behaviour that destroys democracy and violates human rights. I believe this resolution will contribute to speeding up action in support of values that are fundamental to all of us.
Member of the Commission. Sadly, Mr President, Guatemala is once again on our agenda following the horrendous murder of three El Salvador members of the Central American Parliament and their driver. The assassination in prison of the four police officers suspected of the crime provided an extraordinary example of the country's institutional weakness. Despite genuine efforts in the last three years to reinforce the rule of law, the Government has had to recognise that insecurity and impunity were deeply rooted in Guatemala.
The Commission, together with the Member States, has called for a rapid and independent investigation into this very serious affair. We have pressed for decisive action to strengthen the judiciary and security-related institutions. Furthermore, the Commission has reiterated the importance of establishing an International Commission against Impunity in Guatemala. This project has been in discussion for too many years. The Government's efforts in this respect are to be commended. However, the project is still to be validated by the Constitutional Court before it can be endorsed by Congress.
The Commission therefore welcomes the fact that this debate is on the agenda today. The European Parliament is very well placed to press its peers in Guatemala to support the much needed reforms.
The visit by my colleague Commissioner Ferrero-Waldner to Guatemala in April will be an additional opportunity for such messages to be shared with the Government.
The European Commission will continue to stand by the people of Guatemala as it has done since the signing of a Peace Accord 10 years ago. However, for our partnership to be fully effective, the country must take decisive steps for an all-inclusive long-term security policy, addressing all the aspects involved. It should be supported by adequate national resources for the funding of the government institutions and programmes. It is now more important than ever that a consensual political commitment is made to a courageous fiscal pact, including tax increases.
It is hoped that the recent events will mark a turning point in the security debate in Guatemala. As part of its new strategic framework for 2007-2013, the Commission will be ready to offer support for security-related issues as part of a 'social cohesion and human security' focal sector.
Finally, the Commission will continue, together with EU Member States, to engage in EU demarches with the local authorities. The recent ratification by the Guatemala Congress of the 2003 EU-Central America Political Dialogue and Cooperation Agreement, as well as the perspective of an Association Agreement between our two regions, will allow intensified dialogue which will undoubtedly include security-related issues.
The debate is closed.
The vote will take place at the end of the debates.